Citation Nr: 0001047	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  94-39 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from December 1951 to June 
1955.  He died in May 1983.

This appeal arises from a rating decision of December 1993 
from the San Juan, Puerto Rico, Regional Office (RO).

The appellant is the veteran's widow.


FINDINGS OF FACT

1.  The veteran died in May 1983.  The cause of death was 
undetermined.

2.  There is no competent evidence which shows that the 
veteran's service connected disability caused or contributed 
to his death.

3.  All evidence necessary for an equitable disposition of 
the appellant's claim for entitlement to dependency and 
indemnity compensation (DIC) benefits has been developed.

4.  The veteran was not rated totally disabled due to a 
service connected disability for 10 or more years prior to 
his death.  

5.  A total disability rating is not available for the 
veteran's service connected shoulder disability.

6.  The veteran was not unemployable due to service connected 
disability for 10 or more years prior to his death.  


CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. §§ 1110, 
1131, 1310, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.312 
(1999).

2.  The criteria for entitlement to DIC benefits are not met.  
38 U.S.C.A. §§ 1155, 1318, 5107 (West 1991); 38 C.F.R. 
§§ 3.22, 4.14, 4.16, 4.71a, 4.73, 4.118, Diagnostic Codes 
5200, 5201, 5303, 7803, 7804, 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Cause of death

The threshold question to be resolved is whether the 
appellant's claim for service connection for the cause of the 
veteran's death is well-grounded; that is, whether it is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  
The statutory "duty to assist" under 38 U.S.C.A. § 5107(a) 
(West 1991) does not arise until there is a well-grounded 
claim.  Epps v. Gober 126 F.3d 1464 (Fed.Cir. 1997).  A 
claimant has, by statute, the duty to submit evidence that a 
claim is well-grounded.  The evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  Where such 
evidence is not submitted, the claim is not well-grounded, 
and the initial burden placed on the appellant is not met.  
See Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  The disease entity must be identified and shown to 
be chronic during service.  In the absence of chronicity, 
continuity of symptomatology following discharge is required.  
38 C.F.R. § 3.303(b) (1999).  Service connection may also be 
granted when all of the evidence demonstrates that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

Service connection for the cause of a veteran's death may be 
established where the evidence shows that a disability 
incurred in or aggravated by service either caused or 
contributed substantially and materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312 (1999). 

The veteran died in May 1983.  The death certificate notes 
that the cause of death was undetermined.  Police reports and 
a witness statement indicate that in May 1983, the veteran 
had been fishing and had presumably drowned trying to 
retrieve a boat.  A February 1984 autopsy report indicates 
the cause and manner of death were undetermined and the 
cadaver was in an advanced stage of decomposition.  A final 
note indicates that the cause of death could not be 
determined although death from asphyxia due to submersion 
could not be totally ruled out. 

At the time of the veteran's death, service connection had 
been established for "residuals fragment wound, left 
shoulder, well healed tender scar" with a 10 percent 
disability rating assigned.

The cause of the veteran's death, as shown on the death 
certificate and autopsy report, could not be determined.  As 
noted, the veteran was service connected for the residuals of 
a fragment wound to the left shoulder.  Since the cause of 
death was undetermined, there is no evidence that the 
veteran's service connected shoulder disability caused or 
contributed to his death.  38 C.F.R. § 3.312 (1999).

The appellant claims that the veteran's service connected 
left shoulder disability caused his death due to drowning.  
However, the manner of the veteran's death was undermined.  
Additionally, the police reports and the witness statement 
only show that the veteran tried to retrieve his boat and 
drowned.  There is no competent evidence in the record which 
shows that the veteran's service connected left shoulder 
disability had anything to do with his death.  Her assertions 
amount to speculation and are not probative since as a lay 
person, she is not considered competent to offer an opinion 
as to medical causation.  38 C.F.R. § 3.312(a) (1999); 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well-grounded.  Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is "plausible" or 
"possible" is required.  Grottveit v. Brown, 5 Vet.App. 91 
(1993).  

The appellant has not submitted evidence that would justify a 
belief by a fair and impartial individual that the claim is 
plausible.  There is no competent evidence in the record that 
a service connected disability caused or contributed to the 
veteran's death.  Accordingly, the claim is not well 
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609 (1992), 
Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  

A claim that is not well grounded is still a claim, and the 
appropriate disposition of such a claim is to disallow it.  
See Edenfield v. Brown, 8 Vet.App. 384 (1995).  Additionally, 
where a claim is not well grounded, the VA does not have a 
statutory duty to assist the claimant in developing the 
claim.  Epps v. Gober 126 F.3d 1464 (Fed.Cir. 1997).

Based on the foregoing, the claim for service connection the 
cause of the veteran's death is denied as being not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

Entitlement to DIC benefits

Initially, the Board of Veterans' Appeals (Board) finds that 
the appellant's claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991); that is, a plausible 
claim has been presented.  The appellant has not indicated 
that additional relevant evidence of probative value may be 
obtained which has not already been sought and associated 
with the claims folder.  Accordingly, the Board finds that 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991), has been satisfied.

The appellant claims that the veteran should have received a 
higher disability rating for his service connected left 
shoulder disability and that she qualifies for DIC benefits.  

DIC benefits shall be paid to a deceased veteran's surviving 
spouse in the same manner as if the veteran's death is 
service connected when the veteran was in receipt of or for 
any reason was not in receipt of but would have been entitled 
to receive compensation at the time of death for a service-
connected disability that was continuously rated totally 
disabling by a schedular or unemployability rating for a 
period of 10 or more years immediately preceding death.  
38 U.S.C.A. § 1318 (West 1991); 38 C.F.R. § 3.22 (1999).

The severity of a disability is ascertained by application of 
the criteria set forth in the Department of Veterans Affairs 
(VA) Schedule for Rating Disabilities contained in 38 C.F.R. 
Part 4 (1999) (Schedule).  

The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
disability manifestations under different diagnoses are to be 
avoided.  38 C.F.R. § 4.14 (1999).

At the time of his death, the veteran was service connected 
for the residuals of a shrapnel wound to the left shoulder 
with a 10 percent disability rating was assigned.  Therefore, 
the veteran did not have a service connected disability rated 
as totally disabling for 10 or more years at the time of his 
death.  38 C.F.R. § 3.22 (1999).

Entitlement to DIC benefits may also be established where the 
veteran would have been entitled to receive a total rating 
due to service connected disability continuously for 10 years 
prior to his death even though he was not so rated at the 
time of his death.  Green v. Brown, 10 Vet. App. 111 (1997).  

As noted, the veteran was service connected for the residuals 
of a shrapnel wound to the left shoulder.  An August 1976 VA 
examination report notes the veteran was right handed.  
Therefore, the left shoulder is the minor shoulder.  The 
appellant has indicated that there was restricted motion of 
the veteran's left shoulder.  However, the maximum disability 
rating under the provisions of Diagnostic Code 5201 for 
limitation of motion of the minor arm is 30 percent.  
Additionally, the maximum disability rating that is available 
under the provisions of Diagnostic Code 5200 for ankylosis of 
the scapula and humerus is 40 percent for the minor shoulder.  
Accordingly, a total disability rating is not available due 
to limitation of motion or ankylosis of the shoulder.  
38 C.F.R. § 4.71a. Diagnostic Codes 5200, 5201 (1999).

The veteran was service connected for the residuals of a 
shrapnel wound to the left shoulder.  This implicates the 
rating criteria of Diagnostic Code 5303 for a muscle injury 
to Muscle Group III.  However, the maximum disability rating 
available under this Diagnostic Code is a 30 percent rating 
for the non dominant shoulder.  Therefore, a total disability 
rating is not available under the muscle injury rating 
criteria due to a muscle injury of the shoulder.  38 C.F.R. 
§ 4.73, Diagnostic Code 5303 (1999).

The veteran was noted to have a scar due to his shrapnel 
wound.  Under the criteria of Diagnostic Code 7803, a 10 
percent disability rating is the maximum rating available for 
a scar that is poorly nourished with repeated ulceration.  A 
10 percent rating is also the maximum rating available under 
Diagnostic Code 7804 for a scar that is tender and painful.  
Diagnostic Code 7805 provides that other scars are rated 
based on limitation of the part affected.  This would 
implicate the criteria of Diagnostic Codes 5200, 5201, and 
5303 that were addressed above.  However, these criteria do 
not provide for a total disability rating.  Therefore, a 
total disability rating is not available due to scars of the 
shoulder.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805 (1999).

If the veteran had been rendered unemployable due to his 
service connected disabilities yet was not rated as 100 
percent disabled, he could still be rated totally disabled 
due to individual unemployability.  However, the death 
certificate indicates that the veteran last worked in 1983 as 
an engineer.  This was the year of his death.  Therefore, the 
evidence indicates that the veteran was employable for a 
period of 10 or more years prior to his death.  38 C.F.R. 
§ 4.16 (1999).

As noted, the veteran was not rated totally disabled due to a 
service connected disability for 10 or more years prior to 
his death.  Additionally, a total disability rating is not 
available in the Schedule for the veteran's service connected 
disability.  The evidence also does not show that he was 
unemployable due to service connected disability for 10 or 
more years prior to his death.  Accordingly the preponderance 
of the evidence is against the appellant's claim for 
entitlement to DIC benefits.  38 U.S.C.A. §§ 1155, 1318, 5107 
(West 1991); 38 C.F.R. §§ 3.22, 4.14, 4.16, 4.71a, 4.73, 
4.118, Diagnostic Codes 5200, 5201, 5303, 7803, 7804, 7805 
(1999).


ORDER

1.  Service connection for the cause of the veteran's death 
is denied.
2.  Entitlement to DIC benefits is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

